               Case 19-11088        Doc 34-2     Filed 04/23/20            Entered 04/23/20 15:14:54     Desc Exhibit
Label Matrix for local noticing                Capital One Auto Finance,
                                                             Page    1 ofa division
                                                                            3       of Capi   PRA Receivables Management LLC
0752-1                                         4515 N Santa Fe Ave. Dept. APS                 POB 41067
Case 19-11088                                  Oklahoma City, OK 73118-7901                   Norfolk, VA 23541-1067
Northern District of Illinois
Eastern Division
Thu Apr 23 15:02:37 CDT 2020
PRA Receivables Management, LLC                U.S. Bankruptcy Court                          AT&T CORP
PO Box 41021                                   Eastern Division                               by American InfoSource as agent
Norfolk, VA 23541-1021                         219 S Dearborn                                 4515 N Santa Fe Ave
                                               7th Floor                                      Oklahoma City, OK 73118-7901
                                               Chicago, IL 60604-1702

Ally Financial                                 AmeriHome Mortgage                             Amita Health
Attn: Bankruptcy Dept                          Attn: Bankruptcy                               417 Bridge St.
Po Box 380901                                  21215 Burbank Blvd, 4th Floor                  Danville, VA 24541-1403
Bloomington, MN 55438-0901                     Woodland Hills, CA 91367-7091


Blitt & Gaines                                 Capital One                                    Capital One
661 Glenn Ave.                                 Attn: Bankruptcy                               Po Box 30253
Wheeling, IL 60090-6017                        Po Box 30285                                   Salt Lake City, UT 84130-0253
                                               Salt Lake City, UT 84130-0285


Capital One Auto Finance                       Capital One Auto Finance, a division of        Capital One Bank (USA), N.A.
Attn: Bankruptcy                               AIS Portfolio Services, LP                     4515 N Santa Fe Ave
Po Box 30285                                   4515 N Santa Fe Ave. Dept. APS                 Oklahoma City, OK 73118-7901
Salt Lake City, UT 84130-0285                  Oklahoma City, OK 73118-7901


Capital One, N.A.                              (p)JPMORGAN CHASE BANK N A                     Citibank, N.A.
c/o Becket and Lee LLP                         BANKRUPTCY MAIL INTAKE TEAM                    701 East 60th Street North
PO Box 3001                                    700 KANSAS LANE FLOOR 01                       Sioux Falls, SD 57104-0493
Malvern PA 19355-0701                          MONROE LA 71203-4774


Citibank/Best Buy                              Comenity Bank/Carsons                          Comenity Bank/Harlem Furniture
Attn: Bankruptcy                               Attn: Bankruptcy                               Attn: Bankruptcy
Po Box 790441                                  Po Box 182125                                  Po Box 182125
St. Louis, MO 63179-0441                       Columbus, OH 43218-2125                        Columbus, OH 43218-2125


Comenity Bank/Lane Bryant                      Credit Control LLC                             Department Stores National Bank
Attn: Bankruptcy                               PO BOX 31179                                   c/o Quantum3 Group LLC
Po Box 182125                                  Tampa, FL 33631-3179                           PO Box 657
Columbus, OH 43218-2125                                                                       Kirkland, WA 98083-0657


Franklin Collection Service, Inc.              Global Credit Collections                      Illiana Financial CU
Attn: Bankruptcy                               PO BOX 129                                     Attn: Bankruptcy Dept
Po Box 3910                                    Linden, MI 48451-0129                          Po Box 1249
Tupelo, MS 38803-3910                                                                         Calumet City, IL 60409-1249


Kohls/Capital One                              LVNV Funding, LLC                              Mabtc/tfc
Kohls Credit                                   Resurgent Capital Services                     Attn: Bankruptcy
Po Box 3120                                    PO Box 10587                                   Po Box 13306
Milwaukee, WI 53201-3120                       Greenville, SC 29603-0587                      Chesapeake, VA 23325-0306
               Case 19-11088           Doc 34-2        Filed 04/23/20            Entered 04/23/20 15:14:54           Desc Exhibit
Mandarich Law Group                                  Michael Dimand Page 2 of 3                           MidFirst Bank
420 N Wabash Ave.                                    125 E. Lake St.                                      999 NW Grand Boulevard
Suite 400                                            #206                                                 Suite 100
Chicago, IL 60611-3542                               Bloomingdale, IL 60108-1117                          Oklahoma City, OK 73118-6051


MidFirst Bank                                        Midland Mortgage Co                                  Myers Njus Tancik PA
c/o Manley Deas Kochalski LLC                        Attn: Customer Service/Bankruptcy                    330 2nd Ave. South
P.O. Box 165028                                      Po Box 26648                                         Suite 350
Columbus, OH 43216-5028                              Oklahoma City, OK 73126-0648                         Minneapolis, MN 55401-2212


Northland Group Inc.                                 Portfolio Recovery                                   (p)PORTFOLIO RECOVERY ASSOCIATES LLC
PO BOX 390905                                        Po Box 41021                                         PO BOX 41067
Minneapolis, MN 55439-0905                           Norfolk, VA 23541-1021                               NORFOLK VA 23541-1067



Quantum3 Group LLC as agent for                      Radius Global Solutions LLC                          Rogers & Hollands
Comenity Bank                                        PO BOX 390846                                        Attn: Bankruptcy
PO Box 788                                           Minneapolis, MN 55439-0846                           Po Box 879
Kirkland, WA 98083-0788                                                                                   Matteson, IL 60443-0879


Rogers & Hollands Jewelers                           Syncb/car Care Pep B                                 Syncb/hhgreg
c/o Dimand Law Offices, P.C.                         Attn: Bankruptcy                                     Attn: Bankruptcy
125 E. Lake St., Suite 206                           Po Box 965060                                        Po Box 965060
Bloomingdale, IL 60108-1117                          Orlando, FL 32896-5060                               Orlando, FL 32896-5060


Synchrony Bank                                       Synchrony Bank/ JC Penneys                           Synchrony Bank/Walmart
c/o PRA Receivables Management, LLC                  Attn: Bankruptcy                                     Attn: Bankruptcy
PO Box 41021                                         Po Box 956060                                        Po Box 965060
Norfolk, VA 23541-1021                               Orlando, FL 32896-0001                               Orlando, FL 32896-5060


Visa Dept Store National Bank/Macy’s                 Wells Fargo Hm Mortgag                               Frank L Vosholler III
Attn: Bankruptcy                                     Po Box 10335                                         Law Office of Frank L. Vosholler III
Po Box 8053                                          Des Moines, IA 50306-0335                            17726 Oak Park Ave.
Mason, OH 45040-8053                                                                                      Unit J
                                                                                                          Tinley Park, IL 60477-4450

Mary A Villarreal                                    Noe Villarreal                                       Patrick S Layng
5421 138th Street                                    5421 138th Street                                    Office of the U.S. Trustee, Region 11
Crestwood, IL 60418-1618                             Crestwood, IL 60418-1618                             219 S Dearborn St
                                                                                                          Room 873
                                                                                                          Chicago, IL 60604-2027

Tom Vaughn
55 E. Monroe Street, Suite 3850
Chicago, IL 60603-5764




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
               Case 19-11088             Doc 34-2        Filed 04/23/20         Entered 04/23/20 15:14:54              Desc Exhibit
Chase Card Services                                    Portfolio Recovery
                                                                     Page Associates,
                                                                             3 of 3 LLC                     (d)Portfolio Recovery Associates, LLC
Po Box 15298                                           PO Box 41067                                         c/o Menards
Wilmington, DE 19850                                   Norfolk, VA 23541                                    POB 41067
                                                                                                            Norfolk VA 23541




                   The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)MIDFIRST BANK                                       (d)Capital One Auto Finance, a division of Ca        End of Label Matrix
                                                       4515 N Santa Fe Ave. Dept. APS                       Mailable recipients   54
                                                       Oklahoma City, OK 73118-7901                         Bypassed recipients    2
                                                                                                            Total                 56
